Case 7:20-cv-01808-VB Document 10 Filed 06/10/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

ae et 0 tS hy SA a kt HH FS HS x
FRANK GIZZI, :

Plaintiff, :
V. ORDER
LITHIA MOTORS d/b/a Prestige Lexus of : 20 CV 1808 (VB)
Middletown, ;

Defendant. :
noe eee eee eee x

On February 29, 2020, plaintiff Frank Gizzi commenced the instant action against
defendant Lithia Motors d/b/a Prestige Lexus of Middletown. (Doc. #1), On March 6, 2020, the
Clerk of Court issued a summons as to defendant. (Doc. #7).

By Order dated June 1, 2020, the Court stated this case would be dismissed without
prejudice pursuant to Fed. R. Civ. P. 4(m) unless, on or before June 8, 2020, plaintiff either: (i)
filed to the ECF docket proof of service, indicating defendant was served on or before May 29,
2020; or (ii) showed good cause in writing for his failure to comply with Rule 4(m). (Doc. #8).

Plaintiff has done neither. Instead, plaintiff’s counsel has filed to the ECF docket (i) a
letter dated March 21, 2020, addressed to the General Manager of defendant, requesting a waiver
of service pursuant to Fed. R. Civ. P. 4(d) and stating that plaintiff was unable to arrange for
personal service at the time due to the current public health emergency, and (11) a response from
defense counsel with what appears to be a request for an extension of time to respond to the
complaint. (See Doc. #9). Unhelpfully, plaintiff’s submission includes nothing more.

Despite plaintiff’s counsel’s failure to file a direct response to the June 1 Order, in view
of the current public health emergency, the Court sua sponte extends to August 10, 2020,
plaintiff’s time properly to serve defendant in accordance with Fed. R. Civ. P. 4, which would
include, for example, personal service on either defendant’s registered agent or the Secretary of
State. See Fed. R. Civ. P. 4(h) and 4(e)(1); see also N.Y. Bus. Corp. Law § 306.

Dated: June 10, 2020
White Plains, NY

SO ORDERED:

(wl (|

Vincent L. Briccetti
United States District Judge

 
